Exhibit 10.29

3 PARDATA, INC.

13596 Deer Trail Court

Saratoga, CA 95070

April 19, 1999

Ashok Singhal

[address]

Re: Offer of Employment

Dear Ashok:

I am pleased to offer you a position with 3 Pardata, Inc. (the “Company”) as
Chief Technical Officer commencing on Monday, April 26, 1999 at an annual salary
of $165,000.00, which will be paid semi-monthly in accordance with the Company’s
normal payroll procedures.

I will recommend to the Board of Directors of the Company that, at the next
Board meeting, you be granted the right to purchase up to 550,000 shares of
Common Stock of the Company at the then current fair market value as determined
by the Board at that meeting. Such options shall be subject to the terms and
conditions of the Company’s standard form of Restricted Stock Purchase
Agreement.

You should be aware that your employment with the Company is for no specified
period and constitutes at-will employment. As a result, you are free to resign
at any time, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, with or without
cause.

For purposes of federal immigration law, you will be required to provide to the
Company documentary evidence of your identity and eligibility for employment in
the United States. Such documentation must be provided to us within three
(3) business days of your date of hire, or our employment relationship with you
may be terminated.

I have enclosed our standard Employee Confidentiality and Invention Assignment
Agreement as a condition of your employment. If you accept this offer, please
return to me a signed copy of that agreement.

In accepting this offer, you are representing to us that (a) you are not a party
to any employment agreement or other contract or arrangement which prohibits
your full-time employment with the Company, (b) you do not know of any conflict
which would restrict your employment with the Company and (c) you have not and
will not bring with you to your employment with the Company any documents,
records or other confidential information belonging to former employers.



--------------------------------------------------------------------------------

Ashok Singhal

April 19, 1999

Page 2

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter, along with the agreement relating to
proprietary rights between you and the Company, sets forth the terms of your
employment with the Company and supersedes any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.

We look forward to working with you at 3 Pardata.

 

Sincerely, 3 PARDATA, INC. /s/ ROBERT A. ROGERS Robert A. Rogers President

 

Enclosures:

   Duplicate Offer Letter    Form of Employee Confidentiality and Invention
Assignment Agreement

 

ACCEPTED AND AGREED:     /s/ ASHOK SINGHAL     Dated: May 1, 1999 Ashok Singhal
     